Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments filed 30 May 2022 address all of the previous rejections under 35 U.S.C. 112(b). None of the prior art of record teaches the new limitations added to each of the independent claims, in particular “define more than one network layers of a temporal path neural network, at least two of the network layers representing different temporal events at different times in the personal temporal path, wherein respective weights between the at least two of the network layers represent temporal paths” and “wherein the more than one network layers of the temporal path neural network defined by the processing system are in a chronological order in a feed forward direction of the temporal path neural network.” Freese et al. (U.S. Patent 9,443,002) teaches a decision tree that optimizes medical cost and outcomes using a decision tree in which events are assigned to layers in chronological order, but does not teach training the decision tree and the weights of the decision tree do not represent temporal paths. There is also no obvious way to combine Freese et al. with Liang et al. (U.S. 2019/0034883, previously relied upon as a grounds of rejection) to yield the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129